Title: From Thomas Jefferson to Mary Jefferson, 21 August 1791
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Maria
Philadelphia Aug. 21. 1791.

Your letter of July 10. is the last news I have from Monticello. The time of my setting out for that place is now fixed to some time in the first week of September, so that I hope to be there between the 10th. and 15th. My horse is still in such a condition as to give little hopes of his living: so that I expect to be under a necessity of buying one when I come to Virginia as I informed Mr. Randolph in my last letter to him. I am in hopes therefore he will have fixed his eye on some one for me, if I should be obliged to buy. In the mean time as Mr. Madison comes with me, he has a horse which will help us on to Virginia.—Kiss little Anne for me and tell her to be putting on her best looks. My best affections to Mr. Randolph, your sister, and yourself. Adieu My dear Maria.

Th: Jefferson

